[logoa04.jpg]

Exhibit 10.1
October 22, 2015


Harold Covert
2217 Crimson King Drive
Braselton, GA 30517


Dear Hal,


I am pleased to offer you the position of Chief Financial Officer reporting to
me.


You will receive a starting bi-weekly salary of $15,000.000 which equates to
$390,000.00 on an annualized basis (for computational purposes only). In
addition, you will have an annual cash incentive target of 65% of your annual
salary (prorated from your employment start date), which will be dependent upon
Harmonic’s achievement of certain corporate financial objectives and your direct
contributions toward achieving these objectives as will be set forth in our
executive incentive plan. All of the above amounts are subject to federal and
state tax withholdings.


Harmonic will provide you relocation assistance up to $25,000.00 (portions of
which may be subject to tax withholdings). This amount may be used to cover
certain costs associated with house hunting trips to California, temporary
housing, car rental, and shipping of household goods. All relocation expenses
must be supported by receipts and approved by me. If you voluntarily terminate
from Harmonic before the completion of one year of employment, you will be
required to repay any portion of the relocation assistance that has been
utilized, on a pro-rata basis.


Upon commencement of employment with Harmonic, you will be eligible to receive a
stock option grant entitling you to purchase 220,000 shares of Harmonic Common
Stock. The exercise price will be the closing market price of Harmonic’s shares
on the grant approval date. The options will vest incrementally over a three (3)
year period subject to your continued service with Harmonic, with 1/3 vesting
upon the first anniversary of your employment commencement date and the
remaining balance of the options vesting over the following two (2) year period
with vesting occurring in equal monthly installments. Also, upon commencement of
employment, you will be eligible to receive 110,000 restricted stock units
(RSUs), each unit representing one share of Harmonic Common Stock. These RSUs
will vest over a three (3) year period subject to your continued service with
Harmonic, with 1/3 vesting upon the first anniversary of your employment
commencement date and approximately 16.66% of the remaining RSUs vesting every
six (6) months thereafter. These option and RSU grants will be subject to the
terms and conditions of Harmonic’s 1995 Stock Plan, as amended, and the form of
award agreements approved for making option and RSU grants thereunder. The
option and RSU grants described above are subject to approval by the
Compensation Committee of the Board of Directors of Harmonic.


Additionally, you will be offered to become a party to Harmonic’s standard
executive Change of Control Severance Agreement. Details of this agreement will
be communicated to you under separate cover.


Harmonic offers a comprehensive benefits package which includes health and
welfare plans, 401(k) thrift savings plan, and an employee stock purchase plan.
We reserve the right to modify or change our benefits at any time in our sole
discretion. We will provide you with additional information regarding our
complete list of our current fringe benefits during your orientation session.


If you decide to accept this offer of employment with the Company, you are
required to sign and comply with the Company’s At-Will Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement (“Confidentiality
Agreement”). A copy of the Confidentiality Agreement is included with this
letter.


Before starting, you must sign the Confidentiality Agreement and bring
documentation for completion of the I-9 (employment verification) form. Your
employment with Harmonic is at will, which means either party can choose to
terminate the relationship at any time for any reason whatsoever, with or
without cause.

Harmonic Inc. 4300 North First Street, San Jose, CA 95134 • T +1 408 542 2500 F
+1 408 542 2511 • www.harmonicinc.com         [ex101cfoofferletterfi_image2.gif]

--------------------------------------------------------------------------------

[logoa04.jpg]



This offer of employment is valid until the close of business on October 26,
2015.


Hal, we believe you will play a key role in the growth and success of Harmonic
going forward; we are very much looking forward to working with you. Please let
me know of your acceptance by signing a copy of this offer letter and returning
to me via scan or confidential direct fax to 408.490.6352.




Sincerely,
/s/ Patrick Harshman
Patrick Harshman
President & CEO
Harmonic Inc.





 
 
Accepted and Anticipated Start Date:
 
 
/s/ Harold Covert
10/22/2015
 
 
 
Harold Covert
Date
 
 
 
 
 
 
 
 
Anticipated Start Date:
 
 
 
 
 
 
 
 
 
 
 
 




[ex101cfoofferletterfi_image2.gif]